Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 1 of 14 PageID #: 530




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
STEVEN J. EPSTEIN,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                     19-CV-3624 (PKC)

COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Steven J. Epstein brings this action under 42 U.S.C. § 405(g), seeking judicial

review of the decision of the Commissioner of the Social Security Administration (“SSA”) denying

Plaintiff’s claim for Social Security Disability Insurance Benefits (“DIB”). Before the Court are

the parties’ cross-motions for judgment on the pleadings.1 Plaintiff seeks an order remanding this

matter for further administrative proceedings, and the Commissioner asks the Court to affirm the

denial of Plaintiff’s claim. For the reasons that follow, the Court grants Plaintiff’s motion for

judgment on the pleadings and denies the Commissioner’s cross-motion.

                                              BACKGROUND

I.      Procedural History

        On May 12, 2016, Plaintiff filed an application for DIB, alleging disability beginning on

February 5, 2016. (See Administrative Transcript (“Tr.”),2 Dkt. 10, at 204–05.) On August 15,

2016, Plaintiff’s application was initially denied. (Id. at 110–21.) On August 30, 2016, Plaintiff


        1
         Though Plaintiff has filed his motion as a motion for summary judgment, the Court
construes it as a motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure
12(c).
        2
         Page references prefaced by “Tr.” refer to the continuous pagination of the Administrative
Transcript (appearing in the lower right corner of each page) and not to the internal pagination of
the constituent documents or the pagination generated by the Court’s CM/ECF docketing system.
                                                           1
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 2 of 14 PageID #: 531




filed a request for a hearing before an administrative law judge (“ALJ”). (Id. at 122–23.) On May

22, 2018, Plaintiff appeared with counsel before ALJ Jack Russak via video-conference. (Id. at

33–57.) In a decision dated August 16, 2018, the ALJ determined that Plaintiff was not disabled

under the Social Security Act (the “Act”) and was not eligible for DIB. (Id. at 15–28.) On June

6, 2019, the ALJ’s decision became final when the Appeals Council of the SSA’s Office of

Disability Adjudication and Review denied Plaintiff’s request for review of the decision. (Id. at

1–6.) Thereafter, Plaintiff timely3 commenced this action.

II.    The ALJ Decision

       In evaluating disability claims, the ALJ must adhere to a five-step inquiry. The claimant

bears the burden of proof in the first four steps of the inquiry; the Commissioner bears the burden

in the final step. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). First, the ALJ determines

whether the claimant is currently engaged in “substantial gainful activity.”             20 C.F.R.

§ 404.1520(a)(4)(i). If the answer is yes, the claimant is not disabled. If the answer is no, the ALJ

proceeds to the second step to determine whether the claimant suffers from a severe impairment.

20 C.F.R. § 404.1520(a)(4)(ii).     An impairment is severe when it “significantly limits [the



       3
           According to Title 42, United States Code, Section 405(g),

       [a]ny individual, after any final decision of the Commissioner of Social Security
       made after a hearing to which he was a party . . . may obtain a review of such
       decision by a civil action commenced within sixty days after the mailing to him of
       notice of such decision or within such further time as the Commissioner of Social
       Security may allow.

42. U.S.C. § 405(g). “Under the applicable regulations, the mailing of the final decision is
presumed received five days after it is dated unless the claimant makes a reasonable showing to
the contrary.” Kesoglides v. Comm’r of Soc. Sec., No. 13-CV-4724 (PKC), 2015 WL 1439862, at
*3 (E.D.N.Y. Mar. 27, 2015) (citing 20 C.F.R. §§ 404.981, 422.210(c)). Applying this standard,
the Court determines that Plaintiff received the Commissioner’s final decision on June 11, 2019,
and that, because Plaintiff filed the instant action on June 20, 2019—only 9 days later—it is timely.
(See generally Complaint, Dkt. 1.)
                                                 2
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 3 of 14 PageID #: 532




claimant’s] physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If

the impairment is not severe, then the claimant is not disabled.

       In this case, the ALJ found that Plaintiff suffered from the following severe impairments:

obesity, lumbar spine disorder with L-4 radiculopathy, left shoulder bursitis, panic disorder, and

general anxiety disorder. (Tr. at 17 (citation omitted).) The ALJ then progressed to the third step

and determined that Plaintiff’s severe impairments did not meet or medically equal “the severity

of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),

404.1525 and 404.1526)” (the “Listings”). (Id. at 17–20.) Moving to the fourth step, the ALJ

found that Plaintiff maintained the residual functional capacity (“RFC”)4 to perform

       light work as defined in 20 CFR 404.1567(b). The claimant has the ability to
       occasionally stoop and climb ramps or stairs, but he should never crouch, kneel,
       crawl, or climb ladders, ropes, or scaffolds. The claimant should also never operate
       foot controls with his bilateral lower extremities, and he should never push/pull
       with his bilateral upper extremities. The claimant further requires the option to
       change positions from sitting to standing and vice-a- versa every half hour (30
       minutes) but is able to remain in the workstation while changing positions. The
       claimant additionally should avoid exposure to moving machinery, unprotected
       heights, and driving of vehicles, and the claimant should avoid concentrated
       exposure to extreme heat or cold, wetness or humidity, chemicals, and irritants such
       as fumes, odors, dusts, gases, and poorly ventilated areas. The claimant also should
       never reach overhead with his bilateral upper extremities, and the claimant would
       have the ability to reach frequently in all other directions with his bilateral upper
       extremities. From a mental standpoint, the claimant is limited to work that involves
       simple, routine tasks. The work should be in a low stress environment, which is
       defined as having only occasional decision making and occasional changes in the
       work setting. The claimant would further be limited to work that requires only
       occasional use of judgment on the job, and the claimant is limited to occasional
       interaction with the public.

(Id. at 20.) Based upon the RFC finding, the ALJ determined that Plaintiff was incapable of

performing his past relevant work as a paperhanger (id. at 26), but that Plaintiff was “capable of



       4
         To determine the claimant’s RFC, the ALJ must consider the claimant’s “impairment(s),
and any related symptoms . . . [which] may cause physical and mental limitations that affect what
[the claimant] can do in a work setting.” 20 C.F.R. § 404.1545(a)(1).
                                                 3
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 4 of 14 PageID #: 533




making a successful adjustment to other work that exists in significant numbers in the national

economy,” including the representative occupations of inspector, collator, and photo machine

operator (id. at 27–28). The ALJ accordingly concluded that Plaintiff was not disabled. (Id. at

28.)

                                   STANDARD OF REVIEW

       Unsuccessful claimants for disability benefits under the Act may bring an action in federal

district court seeking judicial review of the Commissioner’s denial of their benefits. 42 U.S.C.

§ 405(g). In reviewing a final decision of the Commissioner, the Court’s role is “limited to

determining whether the SSA’s conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Talavera, 697 F.3d at 151 (internal quotation marks

and citation omitted). “Substantial evidence is more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Selian v. Astrue,

708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks, alterations, and citation omitted). In

determining whether the Commissioner’s findings were based upon substantial evidence, “the

reviewing court is required to examine the entire record, including contradictory evidence and

evidence from which conflicting inferences can be drawn.” Id. (internal quotation marks and

citation omitted). If there is substantial evidence in the record to support the Commissioner’s

findings as to any fact, those findings are conclusive and must be upheld. 42 U.S.C. § 405(g); see

also Cichocki v. Astrue, 729 F.3d 172, 178 n.3 (2d Cir. 2013) (noting that “[a]n ALJ need not recite

every piece of evidence that contributed to the decision, so long as the record permits [the court]

to glean the rationale of an ALJ’s decision” (internal quotation marks and citation omitted)).

Ultimately, the reviewing court “defer[s] to the Commissioner’s resolution of conflicting

evidence[,]” Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012) (citation omitted),



                                                 4
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 5 of 14 PageID #: 534




and, “[i]f evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld[,]” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014) (citation

omitted).

                                            DISCUSSION

        Plaintiff argues that the ALJ erred by (1) failing to comply with the treating physician rule

and inappropriately weighing the medical opinion evidence; (2) failing to properly develop the

record regarding Plaintiff’s obesity and consider its effects in his RFC determination; (3) failing

to consider the side effects of Plaintiff’s medications in his RFC evaluation; and (4) failing to

assess Plaintiff’s credibility regarding the pain he suffered as a result of the severe shoulder injury

and lower back pain. (See Memorandum of Law in Support of Plaintiff’s Motion for Judgment on

the Pleadings (“Pl.’s Mot.”), Dkt. 13-1, at 15–24; Reply in Support of Plaintiff’s Motion for

Judgment on the Pleadings (“Pl.’s Reply”), Dkt. 17, at 2–5.) For the reasons that follow, the Court

remands the case due to the ALJ’s failure to follow the treating physician rule and failure to

properly address Plaintiff’s credibility.

I.     The Treating Physician Rule

       “With respect to the nature and severity of a claimant’s impairments, the SSA recognizes

a treating physician rule5 of deference to the views of the physician who has engaged in the primary

treatment of the claimant.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation

marks, alterations, and citations omitted). Under the treating physician rule, a treating source’s




       5
          Although “[t]he current version of the [Act]’s regulations eliminates the treating
physician rule,” the rule nevertheless applies to Plaintiff’s claim, as the current regulations only
“apply to cases filed on or after March 27, 2017.” Burkard v. Comm’r of Soc. Sec., No. 17-CV-
290 (EAW), 2018 WL 3630120, at *3 n.2 (W.D.N.Y. July 31, 2018); see also 20 C.F.R.
§ 404.1520(c). Because Plaintiff’s claim was filed on February 17, 2015, the treating physician
rule applies.
                                                  5
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 6 of 14 PageID #: 535




opinion is given “controlling weight” so long as it is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques” and not “inconsistent with the other substantial

evidence” in the record. 20 C.F.R. § 416.927(c)(2). If the opinion of the treating physician is not

given controlling weight, the ALJ must apply a number of factors in order to determine the

opinion’s proper weight. See Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000). These factors

include: (i) the frequency of examination as well as the length, nature, and extent of the treatment

relationship; (ii) the evidence in support of the treating source’s opinion; (iii) the extent to which

the opinion is consistent with the record as a whole; (iv) whether the treating source is a specialist;

and (v) other relevant factors. See 20 C.F.R. §§ 404.1527(c)(1)–(6), 416.927(c)(1)–(6).

          The ALJ in this case claimed to have given “substantial weight” to the report of Dr. Anurag

Bhatia, Plaintiff’s treating pain management physician. (Tr. at 24.) However, the ALJ disregarded

certain key aspects of Dr. Bhatia’s report, including Dr. Bhatia’s opinion that Plaintiff was unable

to concentrate and focus due to his sedating medications, as well as his opinion on Plaintiff’s ability

to stoop, stand, and walk. (See id. at 410–11, 414.) “[A]n ALJ who chooses to adopt only portions

of a medical opinion must explain his or her decision to reject the remaining portions.” Raymer v.

Colvin, No. 14-CV-6009 (MWP), 2015 WL 5032669, at *5 (W.D.N.Y. Aug. 25, 2015) (collecting

cases).

          Dr. Bhatia’s March 28, 2018 evaluation of Plaintiff stated that “[Plaintiff] is unable to

concentrate and focus d/t sedating medications [i.e.,] Tramadol [and] Tizanidine.” (Tr. at 414.)

The ALJ did not explicitly discuss this finding, however, when concluding that Plaintiff had “a

moderate limitation” with regard to concentrating (id. at 19), and “no more than moderate mental

limitations” (id. at 26), nor did the ALJ explain why he apparently ignored Dr. Bhatia’s opinion.

“Failure to provide ‘good reasons’ for not crediting the opinion of a claimant’s treating physician



                                                   6
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 7 of 14 PageID #: 536




is ground for a remand.” Manfra v. Colvin, No. 15-CV-2844 (JFB), 2016 WL 4434820, at *13

(E.D.N.Y. Aug. 22, 2016) (quoting Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)).

       The Commissioner notes that in determining his evaluation of Plaintiff’s mental

restrictions, the ALJ gave significant weight to the opinion of consultative examiner Dr. Haruyo

Fujiwaki, who only met with Plaintiff once, that Plaintiff was “mildly to moderately limited in

sustaining concentration.” (Tr. at 25; Memorandum of Law in Support of Defendant’s Cross-

Motion for Judgment on the Pleadings (“Def’s Mot.”), Dkt. 15, at 22 (citing Tr. at 24–25, 392).)

While the ALJ was, of course, entitled to credit the opinion of Dr. Fujiwaki over that of Dr. Bhatia,

Gunter v. Comm’r of Soc. Sec., 361 F. App’x 197, 200 (2d Cir. 2010) (summary order), he was

required to explain his reasons for doing so, see, e.g., Rodriguez v. Astrue, No. 07-CV-534 (WHP)

(MHD), 2009 WL 637154, at *27 (S.D.N.Y. Mar. 9, 2009); Selian, 708 F.3d at 419 (noting that,

as a general rule, “ALJs should not rely heavily on the findings of consultative physicians after a

single examination”).6 Additionally, while the Commissioner accurately notes that “treatment

records, including from Dr. Bhatia, specifically show Plaintiff did not report any side effects”

(Def’s Mot., Dkt. 15, at 25 (citing Tr. at 270, 348, 360, 363, 372, 378)), “there is no indication that

the ALJ considered [these notes] when making [his] determination[,] . . . [and a] reviewing court

may not accept appellate counsel’s post hoc rationalizations for agency action7,” Manfra, 2016



       6
          The Court also notes that it is not clear from Dr. Fujiwaki’s evaluation whether he
specifically considered the impact and side-effects of Plaintiff’s medication. (See Tr. at 390–96.)
Nor is it clear whether Dr. Fujiwaki evaluated Plaintiff’s treatment records in submitting his
evaluation. (Id.) The opinions of consultative examiners are entitled to less weight where they
have not reviewed a patient’s medical records. See Gunter, 361 F. App’x at 200.
       7
        Moreover, to the extent the ALJ’s discounting of Dr. Bhatia’s opinion was based on the
seeming inconsistencies in Dr. Bhatia’s opinion highlighted post hoc by the Commissioner, the
ALJ had an affirmative duty to seek clarification from Dr. Bhatia regarding Plaintiff’s ability to
concentrate. See Braga v. Comm’r of Soc. Sec., No. 18-CV-1345 (PKC), 2019 WL 4083047, at
*6 (E.D.N.Y. Aug. 29, 2019) (“Once the ALJ concluded that [the doctor]’s medical reports
                                                  7
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 8 of 14 PageID #: 537




WL 4434820, at *16 (internal quotation marks and citation omitted) (quoting, inter alia, Snell, 177

F.3d at 134). As Plaintiff posits (Pl.’s Reply, Dkt. 17, at 5), his ability to concentrate is relevant

to his overall disability status, as the vocational expert at Plaintiff’s hearing testified that an

individual would not be able to maintain the jobs she had previously identified as suitable for

Plaintiff if he were required to take many breaks (Tr. at 55). Thus, remand is appropriate so that

the ALJ may properly address and solicit any additional evidence required to evaluate the

implications of Dr. Bhatia’s opinion regarding Plaintiff’s ability to concentrate.

       Similarly, the ALJ failed to note, much less explain, his disregard for Dr. Bhatia’s opinion

on Plaintiff’s ability to stand, walk, and stoop. The ALJ found that Plaintiff could perform “light

work” subject to a restriction that he switch from sitting to standing every half hour, and did not

impose any other restrictions on Plaintiff’s standing in his RFC determination. (Id. at 20.) Dr.

Bhatia, however, opined that Plaintiff could only stand and walk for one hour in an eight-hour

workday. (Id. at 410.) While the ALJ purported to give “substantial weight” to this portion of Dr.

Bhatia’s opinion (id. at 24), his RFC determination resembles instead the opinion of Dr. Aurelio

Salon, a consultative physician who saw Plaintiff only once, that Plaintiff could stand and/or walk

for six hours out of an eight-hour day (id. at 22–23, 402). Indeed, the RFC’s allowance for Plaintiff

to stand for up to four hours during an eight-hour day is plainly contrary to, and ignores, Dr.

Bhatia’s opinion. The ALJ also found that Plaintiff “has the ability to occasionally stoop” (Tr. at

20), a finding that, while consistent with Dr. Salon’s opinion (id. at 404), is completely at odds

with Dr. Bhatia’s opinion that Defendant could never stoop (id. at 411). Once more, the ALJ did



contained deficiencies, e.g., that her conclusions about Plaintiff’s physical limitations were
unsupported and inconsistent with her physical exam findings, the ALJ incurred an affirmative
obligation to seek clarification and additional information from [the doctor] to fill any clear gaps
before dismissing the doctor’s opinion.” (internal quotation marks and citations omitted)).

                                                  8
 Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 9 of 14 PageID #: 538




not address why he apparently adopted Dr. Salon’s opinion over Dr. Bhatia’s.8 See Selian, 708

F.3d at 419.

       Again, “[t]he ALJ is, of course, entitled to credit the opinions of consulting physicians.

However, while contradictions in the medical record are for the ALJ to resolve, they cannot be

resolved arbitrarily.” Gunter, 361 F. App’x at 200 (internal quotation marks and citations omitted)

(remanding case where the ALJ “g[ave] no indication at all of why he chose to credit the opinions

of the consulting physicians over that of [the treating physician]”). Here, the ALJ’s failure to

explain his decision not to credit the opinion of Plaintiff’s treating physician supports remand.

Manfra, 2016 WL 4434820, at *13; see also Hardy v. Comm’r of Soc. Sec., 435 F. Supp. 3d 607,

615–16 (S.D.N.Y. 2020) (“[I]f the RFC assessment conflicts with an opinion from a medical

source, the adjudicator must explain why the opinion was not adopted.” (citations omitted)).

II.    The ALJ’s Credibility Determination

       “As an initial matter, the Court notes that to the extent that the ALJ, on remand, reevaluates

the evidence in addressing the treating physician rule, the ALJ should also consider whether that

re-evaluation alters the assessment of the plaintiff’s credibility in light of the evidence as a whole.”

Larsen v. Astrue, No. 12-CV-414 (CBA), 2013 WL 3759781, at *2 (E.D.N.Y. July 15, 2013)

(citation omitted).

       “The ALJ must follow a two-step process to evaluate a claimant’s assertions of pain and

other symptoms.” Cabassa v. Astrue, No. 11-CV-1449 (KAM), 2012 WL 2202951, at *13

(E.D.N.Y. June 13, 2012). “At the first step, the ALJ must decide whether the claimant suffers



       8
          Indeed, the Court notes that, while not discussed in the ALJ’s decision, Dr. Bhatia’s
opinion was consistent with that of Dr. Anthony Alastra, Plaintiff’s other treating physician, that
Plaintiff could not “do significant bending, kneeling, stooping, climbing, reaching at or above or
below shoulder level” (Tr. at 315), as well as the finding of consultative physician Dr. Emmanuel
Gelin that Plaintiff “could only bend up to 30 degrees due to back pain” (id. at 326).
                                                   9
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 10 of 14 PageID #: 539




from a medically determinable impairment that could reasonably be expected to produce the

symptoms alleged.”      Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (citing 20 C.F.R.

§ 404.1529(b)). “If the claimant does suffer from such an impairment, at the second step, the ALJ

must consider ‘the extent to which the claimant’s symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence’ of record.” Id. (alteration

omitted) (quoting 20 C.F.R. § 404.1529(a)).

       The ALJ must consider statements the claimant or others make about [his]
       impairment(s), [his] restrictions, [his] daily activities, [his] efforts at work, or any
       other relevant statements [he] makes to medical sources during the course of
       examination or treatment, or to the agency during interviews, on applications, in
       letters, and in testimony in its administrative proceedings.

Villegas Andino v. Comm’r of Soc. Sec., No. 18-CV-1780 (PKC), 2019 WL 4575364, at *5

(E.D.N.Y. Sept. 19, 2019) (alterations omitted) (quoting Genier, 606 F.3d at 49).

       “[T]he subjective element of pain is an important factor to be considered in determining

disability.” Perez v. Barnhart, 234 F. Supp. 2d 336, 340 (S.D.N.Y. 2002) (quoting Mimms v.

Heckler, 750 F.2d 180, 185 (2d Cir. 1984)). “Even if subjective pain is unaccompanied by positive

clinical findings or other objective medical evidence, it may still serve as the basis for establishing

disability.” Correale-Englehart v. Astrue, 687 F. Supp. 2d 396, 435 (S.D.N.Y. 2010) (citation

omitted). A Plaintiff who “alleges a disability based on the subjective experience of pain need not

adduce direct medical evidence confirming the extent of the pain, but instead medical signs and

laboratory findings which show that the claimant has a medical impairment which could

reasonably be expected to produce the pain.” Meadors v. Astrue, 370 F. App’x 179, 185 (2d Cir.

2010) (summary order) (internal quotation marks, citations, and alteration omitted); see also id.

(“A finding that a claimant suffers from disabling pain requires medical evidence of a condition

that could reasonably produce pain. It does not require objective evidence of the pain itself or its

degree.” (internal quotation marks and citation omitted)).
                                                  10
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 11 of 14 PageID #: 540




        The relevant regulations set out a seven-factor test to evaluate a plaintiff’s own subjective

statements regarding pain.9 See 20 C.F.R. § 404.1529(c)(3). “If the ALJ rejects plaintiff’s

testimony after considering the objective medical evidence and any other factors deemed relevant,

he must explain that decision with sufficient specificity to permit a reviewing court to decide

whether there are legitimate reasons for the ALJ’s disbelief.” Fernandez v. Astrue, No. 11-CV-

3896 (DLI), 2013 WL 1291284, at *18 (E.D.N.Y. Mar. 28, 2013) (quoting Correale-Englehart,

687 F. Supp. 2d at 435).

        Here, the ALJ found that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of [his] symptoms [were] not entirely consistent with the medical evidence and

other evidence in the record.” (Tr. at 21.) The Court holds that remand is warranted, because the

ALJ’s determination on Plaintiff’s credibility is not supported by substantial evidence.

        The ALJ reasoned that Plaintiff’s self-report of his daily activities indicated that he was

“quite active,” which the ALJ found to be inconsistent with his subjective complaints. (Id. at 22.)

The ALJ noted that Plaintiff takes his dogs for a walk, eats his meals, watches TV, shops, and uses

the computer, including for social media. (Id.) However, the ALJ omitted other facts that qualified

Plaintiff’s ability to perform those daily activities, such as the fact that Plaintiff’s girlfriend cooks,

cleans, and does the shopping for him (id. at 330) and that he walks his dogs slowly and can only

walk somewhere between a half-block to three blocks before stopping to rest because of pain (id.

at 46, 245, 249).



        9
          These are: (i) the plaintiff’s daily activities; (ii) the location, duration, frequency, and
intensity of the claimant’s pain or other symptoms; (iii) precipitating and aggravating factors; (iv)
the type, dosage, effectiveness, and side effects of any medication the claimant takes or has taken
to alleviate his pain or other symptoms; (v) treatment, other than medication, the claimant receives
or has received for relief of his pain or other symptoms; (vi) any measures the claimant uses or has
used to relieve his pain or other symptoms; and (vii) other factors concerning the plaintiff’s
functional limitations and restrictions due to pain or other symptoms. 20 C.F.R. § 404.1529(c)(3).
                                                   11
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 12 of 14 PageID #: 541




       In addition, “[a]n individual can perform each of these daily activities and still experience

debilitating pain at the intensity and persistence and with the limiting effects [he] claims.” Larsen,

2013 WL 3759781, at *3 (citations omitted). “The Second Circuit has repeatedly recognized that

‘[a] claimant need not be an invalid to be found disabled.’” Colon v. Astrue, No. 10-CV-3779

(KAM), 2011 WL 3511060, at *14 (E.D.N.Y. Aug. 10, 2011) (quoting Williams v. Bowen, 859

F.2d 255, 260 (2d Cir. 1988)). “Indeed, it is well-settled that the performance of basic daily

activities does not necessarily contradict allegations of disability, as people should not be penalized

for enduring the pain of their disability in order to care for themselves.” Cabibi v. Colvin, 50 F.

Supp. 3d 213, 238–39 (E.D.N.Y. 2014) (internal quotation marks and citations omitted). The

ALJ’s discrediting of Plaintiff’s statements of pain based on Plaintiff’s daily activities is thus not

supported by substantial evidence and warrants remand.10 See Archambault v. Astrue, No. 09-CV-

6363 (RJS) (MHD), 2010 WL 5829378, at *30 (S.D.N.Y. Dec. 13, 2010) (“Plaintiff’s ability to

engage in certain limited daily activities[, including self-care, childcare duties, a few household

chores, and some pastimes,] does not provide evidence of his ability to perform sedentary work

unless he can perform those daily activities at a level consistent with the demands of sedentary

work.” (citations omitted)), report and recommendation adopted, 2011 WL 649665 (S.D.N.Y.

Feb. 17, 2011); see also Bradley v. Colvin, 110 F. Supp. 3d 429, 446 (E.D.N.Y. 2015) (remanding

and noting that “[w]hile [plaintiff] did engage in the daily activities of raising two children, driving

an SUV locally, exercising periodically and performing some household duties with the help of

her son, such conduct does not show that [plaintiff] is capable of performing full time light work”

(internal record citation and case citation omitted)). The ALJ cannot “reject the claimant’s



       10
          Additionally, to the extent the ALJ seeks to discount Plaintiff’s disability because his
doctors recommended a conservative treatment regimen, that inference is not permitted. See
Burgess, 537 F.3d at 129.
                                                  12
 Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 13 of 14 PageID #: 542




 statements about the intensity and persistence of [his] pain or other symptoms or about the effect

 [his] symptoms have on [his] ability to work solely because the available objective evidence does

 not substantiate the claimant’s statements.” Hudson v. Berryhill, No. 17-CV-463 (MAT), 2018

 WL 4550310, at *6 (W.D.N.Y. Sept. 21, 2018) (internal quotation marks, citation, and brackets

 omitted). Therefore, remand is warranted for proper consideration of Plaintiff’s statements

 regarding the intensity, persistence, and limiting effects of his pain. See Pavia v. Comm’r of Soc.

 Sec., No. 10-CV-818 (GTS) (DEP), 2013 WL 5652497, at *6 (N.D.N.Y. Oct. 15, 2013) (“Both

 case law and the social security regulations prohibit an ALJ from discrediting a plaintiff’s

 statements solely based upon objective medical evidence.” (citing Marcus v. Califano, 615 F.2d

 23, 27 (2d Cir. 1979) and 20 C.F.R. § 404.1529(c)(2))).

III.    Instructions on Remand

        Because the ALJ’s failure to explain his choice not to credit the treating physician’s opinion

 and the ALJ’s limited credibility determination constitute sufficient error to require remand, the

 Court does not reach Plaintiff’s remaining arguments. However, in light of the Court’s findings

 regarding the treating physician rule and the ALJ’s notation that the Plaintiff’s treatment record

 was “minimal” (see Tr. at 21), the Court reminds the ALJ that he has an affirmative obligation to

 fully develop the administrative record. Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). Where

 the “report from claimant’s medical source contains a conflict or ambiguity that must be resolved,

 the report does not contain all the necessary information, or does not appear to be based on

 medically acceptable clinical and laboratory diagnostic techniques,” the ALJ must seek additional

 evidence or clarification. Calzada v. Astrue, 753 F. Supp. 2d 250, 269 (S.D.N.Y. 2010) (quoting

 20 C.F.R. §§ 404.1512(e)(1), 416.912(e)(1)). “Thus, if a physician’s finding in a report is believed

 to be insufficiently explained, lacking in support, or inconsistent with the physician’s other reports,



                                                   13
Case 1:19-cv-03624-PKC Document 18 Filed 09/24/20 Page 14 of 14 PageID #: 543




the ALJ must seek clarification and additional information from the physician to fill any clear gaps

before dismissing the doctor’s opinion.” Id. (citations omitted). For the reasons discussed earlier,

the Court further notes that the focus of this supplemental inquiry should, at a minimum, include

seeking additional evidence and/or clarification from Plaintiff’s treating physicians, rather than

simply resorting to, or relying on, the lone examination or record review of consultative examiners.

                                         CONCLUSION

       For the reasons set forth above, the Court grants Plaintiff’s motion for judgment on the

pleadings and denies the Commissioner’s cross-motion.           The Commissioner’s decision is

remanded for further consideration consistent with this Memorandum and Order. The Clerk of

Court is respectfully requested to enter judgment and close this case accordingly.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge

Dated: September 24, 2020
       Brooklyn, New York




                                                14
